17-675(L)
Kelly v. Honeywell Int'l, Inc.


      17‐675(L)
      Kelly v. Honeywell Int’l, Inc.
 1
 2                           UNITED STATES COURT OF APPEALS
 3                               FOR THE SECOND CIRCUIT
 4                                 ____________________
 5
 6                                      August Term, 2018
 7
 8    (Argued: December 5, 2018                                 Decided: August 7, 2019)
 9
10                              Docket Nos. 17‐675(L), 17‐2075(CON)
11
12                                     ____________________
13
14    DAVID KELLY, RICHARD NORKO, ANNETTE DOBBS, and PETER
15    DELLOLIO, for themselves and others similarly situated,
16
17                                      Plaintiffs‐Appellees,
18
19                         v.
20
21    HONEYWELL INTERNATIONAL, INC.,
22
23                                      Defendant‐Appellant.1
24
25                                     ____________________
26
27    Before: CABRANES, POOLER, and DRONEY, Circuit Judges.
28
29            Defendant‐Appellant Honeywell International, Inc. (“Honeywell”) appeals

30    from the February 28, 2017, judgment and order of the District Court for the




      1   The Clerk of Court is directed to amend the caption as above.
 1   District of Connecticut (Vanessa L. Bryant, J.) granting summary judgment to

 2   union retirees who retired before June 6, 1997, and their surviving spouses and

 3   permanently enjoining Honeywell from terminating their medical benefits.

 4   Honeywell also appeals from the June 27, 2017, order of the same court

 5   preliminarily enjoining Honeywell from terminating medical benefits to union

 6   retirees who retired after June 6, 1997, and their surviving spouses.

 7         The parties contest two issues in these consolidated appeals: (1) whether

 8   an effects bargaining agreement (“EBA”) requires Honeywell to provide lifetime

 9   medical coverage to union retirees and their surviving spouses and (2) if so,

10   whether union retirees who retired after that EBA expired (i.e., after June 6, 1997)

11   and their surviving spouses are also entitled to lifetime medical coverage. As to

12   the first issue, we AFFIRM the judgment and order of the district court and hold

13   that, where a collective bargaining agreement contains unambiguous language

14   vesting welfare benefits, the agreement’s general durational clause does not

15   prevent those benefits from vesting. As to the second issue, we AFFIRM the

16   order of the district court preliminarily enjoining Honeywell from terminating

17   medical coverage for retirees who retired after the EBA expired and their

18   surviving spouses because there is a sufficiently serious question as to whether
                                              2
 1   an ambiguous term in the agreement entitles such retirees and their surviving

 2   spouses to lifetime medical coverage.

 3         Affirmed and remanded for further proceedings.

 4                                ____________________

 5                            BRIAN T. ORTELERE, Morgan Lewis & Bockius LLP
 6                            (Donald L. Havermann, Sean M. McMahan, Abbey M.
 7                            Glenn, on the brief), Philadelphia, PA, for Defendant‐
 8                            Appellant.
 9
10                            WILLIAM WERTHEIMER, Bingham Farms, MI, for
11                            Plaintiffs‐Appellees.
12
13                            Thomas Meiklejohn, Livingston, Adler, Pulda,
14                            Meiklejohn & Kelly, PC (on the brief), Hartford, CT, for
15                            Plaintiffs‐Appellees.
16
17   POOLER, Circuit Judge:

18         Defendant‐Appellant Honeywell International, Inc. (“Honeywell”) appeals

19   from the February 28, 2017, judgment and order of the District Court for the

20   District of Connecticut (Vanessa L. Bryant, J.) granting summary judgment to

21   union retirees who retired before June 6, 1997, and their surviving spouses and

22   permanently enjoining Honeywell from terminating their medical benefits.

23   Honeywell also appeals from the June 27, 2017, order of the same court



                                             3
 1   preliminarily enjoining Honeywell from terminating medical benefits to union

 2   retirees who retired after June 6, 1997, and their surviving spouses.

 3         The parties contest two issues in these consolidated appeals: (1) whether

 4   an effects bargaining agreement (“EBA”) requires Honeywell to provide lifetime

 5   medical coverage to union retirees and their surviving spouses and (2) if so,

 6   whether union retirees who retired after that EBA expired (i.e., after June 6, 1997)

 7   and their surviving spouses are also entitled to lifetime medical coverage. As to

 8   the first issue, we AFFIRM the judgment and order of the district court and hold

 9   that, where a collective bargaining agreement contains unambiguous language

10   vesting welfare benefits, the agreement’s general durational clause does not

11   prevent those benefits from vesting. As to the second issue, we AFFIRM the

12   order of the district court preliminarily enjoining Honeywell from terminating

13   medical coverage for union retirees who retired after the EBA expired and their

14   surviving spouses because there is a sufficiently serious question as to whether

15   an ambiguous term in the agreement entitles such retirees and their surviving

16   spouses to lifetime medical coverage.




                                              4
 1                                    BACKGROUND

 2         This case concerns the medical benefits of workers who retired after

 3   October 28, 1994, from an army plant in Stratford, Connecticut, and the medical

 4   benefits of their surviving spouses.2 The retirees in these consolidated appeals

 5   were members of the United Automobile, Aerospace and Agricultural

 6   Implement Workers of America (“UAW” or “Union”), Local 1010 and Local 376.

 7   These local chapters entered into several agreements regarding employee and

 8   retiree benefits with Textron Corporation (“Textron”), the owner and operator of

 9   the Stratford plant between 1984 and 1994.

10         In the waning months of 1993, Textron began negotiating a sale of the

11   Stratford plant to AlliedSignal, Inc. (“AlliedSignal”). AlliedSignal conditioned its

12   purchase of the Stratford plant on Textron reaching a satisfactory collective

13   bargaining agreement with the local UAW to replace the parties’ expiring

14   agreements. Accordingly, Textron and the local UAW negotiated a new

15   collective bargaining agreement while Textron was in talks to sell the plant to

16   AlliedSignal.



     2For ease of reference, henceforth wherever we refer to “retirees,” we also refer
     to their surviving spouses.
                                             5
 1       I. The Collective Bargaining Agreements

 2         Textron and the UAW ultimately negotiated—and AlliedSignal

 3   approved—three agreements:3 a Collective Bargaining Agreement (“CBA”), a

 4   supplemental Group Insurance Agreement (“Supplemental Agreement”), and an

 5   EBA, which specifically concerns “the financial and economic impact and effects

 6   of a potential sale of assets” to AlliedSignal, App’x at 344, 374. The substance of

 7   the three agreements and their durational clauses are of particular relevance to

 8   this appeal.

 9         A. The EBA

10         The parties negotiated an EBA in part due to the UAW’s concern that

11   AlliedSignal would close the Stratford plant upon purchase and transfer

12   operations to a different plant. The EBA therefore covers such topics as pensions,

13   severance packages, transition bonuses, and other considerations for employees

14   who might be laid off as a consequence of AlliedSignal’s acquisition of the plant.




     3Textron actually entered three separate agreements with UAW Local 1010 and
     three separate agreements with UAW Local 376, for a total of six agreements.
     Textron’s agreements with the two locals are identical in the aspects material to
     the questions presented, and the forthcoming analysis therefore applies equally
     to both sets of agreements.
                                             6
 1   Of particular importance here, the EBA outlines medical benefits for union

 2   retirees as follows:

 3          All past and future retired employees and surviving spouses shall
 4          continue to receive . . . full medical coverage as provided in the . . .
 5          Group Insurance Agreement, as now in effect or as hereafter
 6          modified by the parties for the life of the retiree or surviving spouse.

 7   App’x at 345, 375. The parties agreed that the EBA was “effective as of May 30,

 8   1994, and [would] remain in effect until midnight on June 6, 1997, but not

 9   thereafter unless renewed or extended in writing by the parties.” App’x at 359,

10   391.

11          B. The CBA

12          The parties explicitly incorporated the EBA as a supplemental agreement

13   to the CBA. The CBA concerns, inter alia, medical insurance benefits for union

14   members. The CBA, like the EBA, also contains a durational clause:

15          Except as otherwise provided herein, this Agreement shall become
16          effective as of May 30, 1994 and shall remain in effect up to and
17          including June 6, 1997 and shall automatically renew itself from year
18          to year thereafter unless written notice to terminate or amend the
19          Agreement is given by either party to the other at least sixty (60)
20          days prior to its expiration or any annual renewal thereof.

21   App’x at 309, 318 (alterations omitted).




                                                7
 1         C. The Supplemental Agreement

 2         The CBA incorporates the Supplemental Agreement in order to provide a

 3   description of “[t]he details and levels of the Group Insurance benefits” specified

 4   in the CBA. App’x at 306, 316. The Supplemental Agreement describes the

 5   medical benefits and plan options available to eligible employees and retirees

 6   and conditions the benefits provided for therein on the continued existence of the

 7   CBA. App’x at 329, 339 (“If the Collective Bargaining Agreement is canceled in

 8   whole or in part benefits hereunder will immediately cease.”). The Agreement

 9   also contains a durational clause that is nearly identical to the CBA’s durational

10   clause.

11      II. Asset Sale

12         In July 1994, AlliedSignal agreed to assume the 1994 collective bargaining

13   agreements and Textron’s obligations thereunder as of the date it acquired the

14   Stratford plant (ultimately in October 1994). AlliedSignal subsequently

15   terminated the agreements at the earliest permissible opportunity, June 6, 1997.

16   Nonetheless, the company continued to provide union retirees with medical

17   benefits without interruption.



                                              8
 1          On September 30, 1998, AlliedSignal closed production at the Stratford

 2   plant and moved operations to a nonunionized plant in Phoenix, Arizona, and a

 3   plant in South Carolina. Shortly thereafter, in 1999, AlliedSignal acquired

 4   Honeywell, and the company assumed the Honeywell name.

 5          Now doing business as Honeywell, the company continued to provide

 6   medical coverage to union retirees until years later, when, in December 2015,

 7   Honeywell undertook a review of its collective bargaining agreements in light of

 8   the Supreme Court’s decision in M&G Polymers USA, LLC v. Tackett, 135 S. Ct.
9   926 (2015). Following the review, Honeywell announced that it intended to

10   terminate retiree medical coverage on December 31, 2016. Nevertheless, as of this

11   writing, and pursuant to injunctive orders from the district court, Honeywell has

12   continued to provide medical coverage to the retirees.4

13       III.   Procedural History

14          The retirees brought suit over Honeywell’s decision to terminate their

15   medical coverage, claiming they were entitled to medical coverage for their




     4Honeywell briefly stopped providing medical coverage for retirees who retired
     after the EBA expired. The district court subsequently ordered Honeywell to
     restore medical coverage to these retirees.
                                              9
 1   lifetimes. Taking a complex path to the disposition of these claims, the district

 2   court ultimately (1) awarded summary judgment and a permanent injunction to

 3   retirees who retired before the EBA expired (“Pre‐Expiration Plaintiffs”) and (2)

 4   preliminarily enjoined Honeywell from terminating medical benefits for retirees

 5   who retired after the EBA expired (“Post‐Expiration Plaintiffs”).

 6                                      DISCUSSION

 7            Honeywell now appeals from the district court’s grant of summary

 8   judgment to the Pre‐Expiration Plaintiffs, which required Honeywell to provide

 9   medical coverage to the Pre‐Expiration Plaintiffs for their lifetimes, and the

10   district court’s order preliminarily enjoining Honeywell from terminating

11   medical coverage to the Post‐Expiration Plaintiffs.

12      I.       Standard of Review

13            The appealed‐from injunctive orders turn on the interpretation of a

14   contract, which presents “a legal question . . . reviewed de novo.” Capital Ventures

15   Int’l v. Republic of Argentina, 552 F.3d 289, 293 (2d Cir. 2009). We review the

16   district court’s “ultimate decision” to issue an injunction for abuse of discretion.

17   Goldman, Sachs & Co. v. Golden Empire Schs. Fin. Auth., 764 F.3d 210, 214 (2d Cir.

18   2014).
                                               10
 1       II.      The Pre‐Expiration Plaintiffs Are Entitled to Lifetime Medical
 2                Coverage

 3             Honeywell primarily offers two reasons that the EBA’s promise that “[a]ll

 4   past and future retired employees and surviving spouses shall continue to

 5   receive . . . full medical coverage . . . for the life of the retiree or surviving

 6   spouse,” App’x at 345, 375, does not vest retiree medical coverage. 5 First,

 7   Honeywell argues that the general durational clauses in the EBA and CBA and a

 8   cancellation provision in the Supplemental Agreement prevent retiree medical

 9   benefits from vesting. Second, Honeywell contends that a cancellation provision

10   in the Supplemental Agreement operated as the functional equivalent of a

11   reservation of rights clause, enabling Honeywell to unilaterally terminate

12   medical benefits when it terminated the CBA. The retirees counter that

13   Honeywell’s contractual promise to provide medical coverage “for the life of the

14   retiree or surviving spouse,” App’x at 345, 375, is affirmative lifetime language

15   that can only be interpreted to vest medical coverage for retirees and is thus

16   unaffected by the durational language in the EBA or Supplemental Agreement.



     5Because we base our decision on principles of general contract interpretation,
     we do not reach Honeywell’s arguments that the district court erred by finding
     retiree medical benefits vested because they were tied to pension benefits.
                                             11
 1   The retirees also point to extrinsic evidence and Honeywell’s performance of the

 2   contract as support for their interpretation.

 3         A.     Legal Framework

 4         It is “the general rule . . . that an employee welfare benefit plan is not

 5   vested and that an employer has the right to terminate or unilaterally to amend

 6   the plan at any time.” Joyce v. Curtiss‐Wright Corp., 171 F.3d 130, 133 (2d Cir. 1999)

 7   (internal quotation marks omitted). The employer may, however, “contract[] to

 8   vest employee welfare benefits.” Schonholz v. Long Island Jewish Med. Ctr., 87 F.3d
9   72, 77 (2d Cir. 1996). “[I]f an employer promises vested benefits, that promise

10   will be enforced.” Am. Fed. of Grain Millers, AFL‐CIO v. Int’l Multifoods Corp., 116

11 F.3d 976, 980 (2d Cir. 1997). We therefore look to Honeywell’s contracts with the

12   Union—the EBA, CBA, and Supplemental Agreement—to determine if

13   Honeywell intended to vest medical benefits. Schonholz, 87 F.3d at 78; see also

14   Joyce, 171 F.3d at 134.

15         “We interpret collective‐bargaining agreements, including those

16   establishing ERISA plans, according to ordinary principles of contract law, at

17   least when those principles are not inconsistent with federal labor policy.” M&G

18   Polymers USA, LLC v. Tackett, 135 S. Ct. 926, 933 (2015). While the Supreme Court
                                              12
 1   has embraced “the traditional principle that contractual obligations will cease, in

 2   the ordinary course, upon termination of [a] bargaining agreement,” it has

 3   emphasized that “[t]hat principle does not preclude the conclusion that the

 4   parties intended to vest lifetime benefits for retirees.” Id. at 937 (internal

 5   quotation marks omitted). The parties are therefore free to include “explicit

 6   terms that certain benefits continue after the agreement’s expiration” without

 7   violating this principle. Id. (internal quotation marks omitted); see also CNH

 8   Indus. N.V. v. Reese, 138 S. Ct. 761, 766 (2018) (“If the parties meant to vest health

 9   care benefits for life, they easily could . . . sa[y] so in the text.”).

10          Applying this basic framework, we first consider whether the EBA

11   contains language vesting retiree medical benefits. E.g., Abbruscato v. Empire Blue

12   Cross & Blue Shield, 274 F.3d 90, 97‐98 (2d Cir. 2001). If so, we consider whether

13   other contractual provisions—such as a reservation of rights clause—defeat

14   vesting. E.g., id.

15          B.     Lifetime Language

16          For the retirees to be entitled to summary judgment on their claim that

17   their welfare benefits vested, they must identify specific written language that

18   promises lifetime benefits. See Int’l Multifoods, 116 F.3d at 980 (“[I]f a document
                                                  13
 1   unambiguously indicates whether retiree medical benefits are vested, the

 2   unambiguous language should be enforced.”); cf. Devlin v. Empire Blue Cross &

 3   Blue Shield, 274 F.3d 76, 84 (2d Cir. 2001) (requiring plaintiffs to “first identify

 4   specific written language that is reasonably susceptible to interpretation as a

 5   promise” in order to oppose a motion for summary judgment (internal quotation

 6   marks omitted)). The written language must tie the benefits that a recipient will

 7   receive to that recipient’s lifetime or to an indefinite duration. For example,

 8   contractual language stating that retirees’ life insurance benefits will remain at a

 9   stated level “for the remainder of their lives” can reasonably be interpreted to

10   “creat[e] a promise to vest lifetime life insurance benefits.” Devlin, 274 F.3d at 85

11   (emphasis omitted) (internal quotation marks omitted).6 Such language

12   constitutes affirmative lifetime language because it measures the duration of a

13   retiree’s benefits by the retiree’s lifetime. Id.; see also Diehl v. Twin Disc, Inc., 102

14 F.3d 301, 306 (7th Cir. 1996) (finding provision that retired employees would




     6 The Devlin Court also concluded that language stating “that ‘retired employees,
     after completion of twenty years of full‐time permanent service and at least age
     55 will be insured’” could reasonably be interpreted as affirmative lifetime
     language based on unilateral contract principles. Devlin, 274 F.3d at 84.
                                               14
 1   receive benefits “for the lifetime of the pensioner” constituted “explicit and

 2   seemingly unambiguous” lifetime language).

 3         We have little trouble concluding that the language in the EBA constitutes

 4   affirmative lifetime language. The EBA declares that “[a]ll past and future retired

 5   employees and surviving spouses shall continue to receive . . . full medical

 6   coverage . . . as now in effect or as hereafter modified by the parties for the life of

 7   the retiree or surviving spouse.” App’x at 345, 375 (emphasis added). The plain

 8   text of the EBA therefore manifests the parties’ intent to secure medical coverage

 9   for qualifying retirees’ lifetimes.

10         C.     Effect of Durational Language on Benefit Vesting

11         Because we conclude that the EBA contains language vesting retiree

12   medical benefits, we must now consider whether the durational clauses of the

13   agreements between Honeywell and the UAW prevent the above‐quoted

14   language from vesting retiree medical benefits. We first address Honeywell’s

15   argument that the Supplemental Agreement contains a cancellation clause that is

16   the functional equivalent of a reservation of rights clause and then consider the

17   effect of the EBA’s and CBA’s general durational clauses.



                                                15
 1            1.     The “Cancellation” Clause in the Supplemental Agreement

 2         Honeywell argues that the Supplemental Agreement contains a provision

 3   under which Honeywell can cancel medical benefits, and therefore retiree

 4   medical benefits in the EBA cannot vest. Specifically, Honeywell points to a

 5   clause in the Supplemental Agreement that states: “If the Collective Bargaining

 6   Agreement is canceled in whole or in part benefits hereunder will immediately

 7   cease.” App’x at 329, 339 (alterations omitted). According to Honeywell, this

 8   provision of the Supplemental Agreement is a benefit‐specific cancellation clause

 9   that prevents the retirees’ medical benefits from vesting and is the functional

10   equivalent of a reservation of rights clause. We do not agree that the clause

11   permits Honeywell to cancel retiree medical benefits for three reasons.

12         First, the EBA expressly prohibits Honeywell from unilaterally cancelling

13   retiree medical benefits, as Honeywell now claims the Supplemental Agreement

14   allows. The EBA promises retirees lifetime medical coverage “as provided in the

15   Pension Plan and Group Insurance Agreement, as now in effect or as hereafter

16   modified by the parties.” App’x at 345, 375 (emphasis added). In order to modify

17   retiree benefits, both parties must agree. This provision thereby prohibits

18   Honeywell from unilaterally cancelling retiree medical benefits. We therefore
                                             16
 1   decline to read the “cancellation” clause as explicitly limiting the duration of

 2   benefits.

 3         Second, the Supplemental Agreement does not clearly reserve Honeywell’s

 4   rights to amend retirees’ medical benefits because the “cancellation” clause

 5   primarily functions to tie the Supplemental Agreement to the CBA. This

 6   interpretation of the “cancellation” clause is unavoidable when one considers the

 7   relationship between the CBA and the Supplemental Agreement. The CBA states,

 8   “The details and levels of the Group Insurance benefits . . . specified are more

 9   fully described and incorporated in the Supplemental Agreement covering

10   Insurance.” App’x at 306, 316. This clause signals that the Supplemental

11   Agreement cannot function as a standalone agreement—that is, without the

12   CBA. The cancellation clause in the Supplemental Agreement, then, merely

13   articulates that if the CBA were cancelled, the Supplemental Agreement would

14   not continue; it does not provide an alternative means to terminate benefits.

15         In addition, the Supplemental Agreement’s “cancellation” clause bears

16   little resemblance to cancellation language that this Court has previously found

17   reserves a company’s right to amend benefits. Those clauses are explicit in

18   stating the employer’s right to cancel or amend benefits. For example, in
                                              17
 1   Abbruscato v. Empire Blue Cross & Blue Shield, this Court considered a summary

 2   plan description stating, “The company expects and intends to continue the

 3   Plans in your Benefits Program indefinitely, but reserves its right to end each of

 4   the Plans, if necessary. The company also reserves its right to amend each of the

 5   Plans at any time.” 274 F.3d at 98 (internal quotation marks omitted) (emphasis

 6   omitted). We held that this language prevented benefits from vesting because the

 7   language “clearly informed employees that . . . benefits were subject to

 8   modification.” Id. at 99. Similarly, in International Multifoods Corp., we held that a

 9   collective bargaining agreement stating, “During the term of this Agreement

10   there shall be no reduction in the schedule of benefits,” precluded medical

11   benefits from vesting because it clearly suggested that after the term of the

12   agreement, the company could reduce benefits. 116 F.3d at 981 (emphasis

13   omitted) (internal quotation marks omitted). These clauses unmistakably

14   manifested the parties’ intent to allow the employer to unilaterally modify

15   benefits and communicated that possibility to plan participants.

16         In contrast, the clause Honeywell relies on to defeat the EBA’s lifetime

17   language merely identifies a scenario in which the Supplemental Agreement will

18   no longer be effective—it does not permit Honeywell to unilaterally amend the
                                               18
 1   retirees’ benefits. The clause is best understood as a recognition that the

 2   Supplemental Agreement was not an independent source of obligations, and we

 3   will not construe that clause to defeat the parties’ clear intent to vest retiree

 4   medical benefits.

 5         Third and finally, we note that, despite Honeywell’s attempt to present

 6   out‐of‐circuit authority to support its interpretation, no court of appeals has

 7   considered a conditional clause like that in the Supplemental Agreement to be a

 8   cancellation clause. In the cases on which Honeywell relies, the courts

 9   determined that the contracts at issue did not contain any affirmative lifetime

10   language, and the courts therefore relied on general durational provisions to set

11   the lifespan of welfare benefits. See Barton v. Constellium Rolled Prods.‐Ravenswood,

12   LLC, 856 F.3d 348, 352‐53 (4th Cir. 2017) (declining to find lifetime language

13   where contract “state[d] that the retiree health benefits ‘shall remain in effect for

14   the term of this . . . Labor Agreement’”); Cole v. Meritor, Inc., 855 F.3d 695, 700

15   (6th Cir. 2017) (finding “‘shall be continued’ language . . . not sufficient to vest

16   the retirees with healthcare benefits for life”). Because these cases concern the

17   application of durational clauses in contracts without affirmative lifetime



                                               19
 1   language, they do not shed light on the interaction of affirmative lifetime

 2   language and provisions that could be construed to temporally limit benefits.

 3         The EBA prohibits unilateral modification of retiree benefits and the

 4   “cancellation” clause in the Supplemental Agreement is not a reservation of

 5   Honeywell’s right to terminate or amend those benefits. We thus conclude that

 6   the disputed clause in the Supplemental Agreement does not prevent retiree

 7   benefits from vesting.

 8            2.     The EBA and CBA Durational Clauses

 9         We also reject Honeywell’s arguments that the general durational clauses

10   in the EBA and CBA prevent retiree medical benefits from vesting primarily for

11   two reasons. First, the Supreme Court has specifically noted that when an

12   agreement provides for lifetime benefits, the expiration of that agreement does

13   not prevent welfare benefits from vesting. Second, if any more reason were

14   necessary, reading the durational clauses in the EBA and CBA to prevent vesting

15   would violate ordinary contract principles by rendering the lifetime language in

16   the EBA superfluous.

17         The Supreme Court has concluded that, while “contractual obligations will

18   cease, in the ordinary course, upon termination of [a] bargaining agreement,”
                                             20
 1   there are exceptions to this general rule. Litton Fin. Printing Div., a Div. of Litton

 2   Bus. Sys., Inc. v. NLRB, 501 U.S. 190, 207 (1991). The Court explicitly reserved one

 3   such exception: “[r]ights which accrued or vested under the agreement will, as a

 4   general rule, survive termination of the agreement.” Id. Decades later in Tackett,

 5   the Supreme Court reiterated that, although obligations typically cease when a

 6   contract terminates, “[t]hat principle does not preclude the conclusion that the

 7   parties intended to vest lifetime benefits for retirees.” Tackett, 135 S. Ct. at 937.

 8   Indeed, in considering the effect of durational clauses on welfare benefits, the

 9   Supreme Court has instructed that, “when an agreement does not specify a

10   duration for health care benefits in particular,” courts “simply apply the general

11   durational clause.” Reese, 138 S. Ct. at 766 (emphasis added). The necessary

12   implication is that where an agreement does specify a duration—e.g., a retiree’s

13   lifetime—for a particular benefit, that durational language applies to that benefit

14   despite a general durational clause.

15         The EBA contains affirmative language stating that retiree medical benefits

16   will continue “for the life of the retiree or surviving spouse.” App’x at 345, 375.

17   The contract provides a specific duration for retiree medical benefits that, for

18   retirees who survived the agreement’s expiration, exceeded the duration of the
                                                21
 1   agreement. As such, the durational clause did not prevent medical benefits from

 2   vesting, and Honeywell has an obligation to provide medical coverage to the

 3   union retirees for their lifetimes.

 4         This interpretation is the only plausible interpretation that “gives a

 5   reasonable, lawful, and effective meaning to all the terms.” Restatement (Second) of

 6   Contracts § 203. Under this well‐settled principle, “[w]e must avoid an

 7   interpretation of an agreement that renders one of its provisions superfluous.”

 8   United States v. Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of Am.,

 9   AFL‐CIO, 970 F.2d 1132, 1136 (2d Cir. 1992). We therefore will adopt a reasonable

10   interpretation of a contract that gives independent meaning to each term.

11         Honeywell’s suggestion that the phrase “for the life of the retiree or

12   surviving spouse,” App’x at 345, 375, actually means “for the life of the retiree or

13   surviving spouse while the EBA, CBA, and Supplemental Agreement are

14   effective” would render the lifetime language surplusage. By way of example, if

15   we were to delete “for the life of the retiree or surviving spouse” from the

16   disputed provision, it would then read, “All past and future retired employees

17   and surviving spouses shall continue to receive . . . full medical coverage as

18   provided in the . . . Group Insurance Agreement, as now in effect or as hereafter
                                              22
 1   modified by the parties.” See App’x 345, 375. In such a scenario, the agreement’s

 2   durational clause would fill in how long the retired employees would “continue

 3   to receive” medical coverage, see App’x 345, 375—that is, for the duration of the

 4   EBA, so long, of course, as they remained alive during that time. If Honeywell’s

 5   interpretation of the contract were correct, then the language “for the life of the

 6   retiree or surviving spouse” would add no meaning to the clause. Such an

 7   interpretation runs afoul of traditional contract principles, and we instead

 8   interpret the language “for the life of the retiree or surviving spouse” to assign a

 9   specific duration to retirees’ medical coverage that extends beyond the duration

10   of the contracts.

11         We therefore conclude that the EBA contains unambiguous language

12   promising eligible retirees lifetime medical coverage. Because the EBA contains

13   plain, affirmative language tying benefits to the lifetime of the recipient, the

14   contracts’ general durational clauses do not prevent those benefits from vesting.

15   Accordingly, the district court properly granted summary judgment to the Pre‐

16   Expiration Plaintiffs and permanently enjoined Honeywell from terminating the

17   Pre‐Expiration Plaintiffs’ medical benefits.



                                              23
 1      III.   The Post‐Expiration Plaintiffs Are Entitled to a Preliminary
 2             Injunction

 3         We must next consider whether the EBA also entitles the Post‐Expiration

 4   Plaintiffs to lifetime medical benefits. This question requires us to determine

 5   whether the term “[a]ll . . . future retired employees and surviving spouses,” App’x

 6   at 345, 375 (emphasis added), refers to (1) employees who retired while the EBA

 7   was in effect or (2) employees who retired at any point, including after the EBA

 8   was no longer in effect. In support of the first interpretation, Honeywell argues

 9   that once the EBA was terminated, the agreement could not engender new

10   obligations to new retirees. The Post‐Expiration Plaintiffs argue that under basic

11   principles of contract interpretation, the term “future” unambiguously refers to

12   all eligible employees who subsequently retired from the plant, so long as they

13   were employed at the time the EBA was in effect. The Post‐Expiration Plaintiffs

14   also present extrinsic evidence supporting their interpretation of the term.

15         For a preliminary injunction to issue, the movant must establish “(1) either

16   (a) a likelihood of success on the merits or (b) sufficiently serious questions going

17   to the merits to make them a fair ground for litigation and a balance of hardships

18   tipping decidedly in the movant’s favor, and (2) irreparable harm in the absence


                                              24
 1   of the injunction.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 116

 2   (2d Cir. 2009) (citation omitted) (internal quotation marks omitted). The parties

 3   do not dispute that the balance of hardships tips decidedly in the Post‐Expiration

 4   Plaintiffs’ favor. Nor do they dispute that “the threatened termination of benefits

 5   such as medical coverage . . . obviously raise[s] the spectre of irreparable injury,”

 6   Whelan v. Colgan, 602 F.2d 1060, 1062 (2d Cir. 1979). We concur that the balance of

 7   hardships tips in favor of the Post‐Expiration Plaintiffs and that the Post‐

 8   Expiration Plaintiffs would face irreparable harm absent a preliminary

 9   injunction; therefore, we consider below only whether these Plaintiffs have

10   presented a sufficiently serious question going to the merits.

11         A.     The Meaning of the Term “Future Retired Employees”

12         We start from the premise that absent language suggesting otherwise, the

13   EBA should not be interpreted to generate new obligations after its expiration.

14   Tackett, 135 S. Ct. at 937. Pursuant to this principle, Honeywell’s interpretation of

15   the term “future retired employees,” App’x at 345, 375, to refer to retirees who

16   retired after the EBA came into effect but before the EBA expired is plausible.

17         However, the EBA’s unqualified use of the term “future” prevents the

18   straightforward application of this principle. As the Supreme Court has noted,

                                              25
 1   “constraints upon the employer after the expiration date of a collective‐

 2   bargaining agreement . . . may arise . . . from the express or implied terms of the

 3   expired agreement itself.” Litton Fin. Printing Div., 501 U.S. at 203; see also Tackett,

 4 135 S. Ct. at 938 (Ginsburg, J., concurring). Thus, the parties can contract around

 5   the general principle that a contract’s obligations end when the contract expires,

 6   and the use of the term “future retired employees” could reasonably reflect the

 7   parties’ intent to do so here. App’x at 345, 375.

 8         Interpreting the term “future” as calling for an indefinite duration that

 9   exceeds the duration of the EBA is particularly plausible in light of the

10   anticipatory purpose of the EBA. As the EBA explicitly states, the parties entered

11   into this agreement to resolve “the financial and economic impact and effects of a

12   potential sale of assets.” App’x at 344, 374 (emphasis added). Thus, the drafting

13   parties were keenly aware of the EBA’s forward‐looking nature, and they drafted

14   the EBA to offset future loss of employment and benefits. Viewing the agreement

15   in context and given the lack of qualifying language, we find it plausible that the

16   parties used the term “future” to refer to all future retirees who were at least

17   employed, if not retired, while the EBA was in effect. As such, the Post‐



                                                26
 1   Expiration Plaintiffs have presented a second plausible interpretation of the

 2   contract provision.

 3         Because both parties have proffered conflicting, reasonable interpretations

 4   of the term “future retired employees,” App’x at 345, 375, we conclude that the

 5   EBA is ambiguous as to the Post‐Expiration Plaintiffs. See Collins v. Harrison‐Bode,

 6   303 F.3d 429, 433 (2d Cir. 2002) (“Contract language is ambiguous if it is capable

 7   of more than one meaning when viewed objectively by a reasonably intelligent

 8   person who has examined the context of the entire integrated agreement.”

 9   (internal quotation marks omitted)). We therefore turn to the parties’ proffered

10   extrinsic evidence to determine whether the evidence can definitively resolve the

11   ambiguity. See Sayers v. Rochester Tel. Corp. Supplemental Mgmt. Pension Plan, 7

12 F.3d 1091, 1095 (2d Cir. 1993) (“[I]f ambiguity exists, then extrinsic evidence of

13   the parties’ intent may be looked to as an aid to construing the contractual

14   language.”).

15         B.       The Extrinsic Evidence

16         The extrinsic evidence does not provide a clear indication of the parties’

17   intent because it also supports conflicting interpretations. The evidence

18   simultaneously (and unexpectedly) suggests that Honeywell interpreted the EBA
                                              27
 1   to provide medical coverage for employees who retired after the EBA expired

 2   and that the Union interpreted the EBA to provide medical coverage for only

 3   employees who retired while the EBA was in effect. The conflicting evidence

 4   cannot be harmonized without further fact development.

 5         There is compelling extrinsic evidence that, from 1997 to 2015, Honeywell

 6   interpreted the EBA to require it to provide medical coverage for retirees who

 7   retired after the EBA expired. First and foremost, until 2015, Honeywell provided

 8   medical coverage without interruption for Stratford plant retirees who retired

 9   after the EBA expired. Second, Honeywell’s correspondence with named plaintiff

10   David Kelly—who retired from the Stratford plant in 1998, after the EBA

11   expired—is illustrative of Honeywell’s previous interpretation of the EBA. On

12   June 9, 1998, Honeywell’s predecessor sent a letter to Kelly stating that “he and

13   his spouse [we]re eligible for lifetime retiree medical coverage.” App’x at 127.

14   When, several years later, Honeywell sent another letter to UAW retirees,

15   including Kelly, that claimed to reserve the company’s rights to amend retiree

16   medical benefits, Kelly objected that Honeywell had not reserved its right to

17   amend his medical benefits. Honeywell subsequently sent a correction letter to

18   UAW retirees, informing them that Honeywell had not “reserve[d] the right to
                                             28
 1   modify, change, or terminate . . . medical benefits negotiated by a collective

 2   bargaining unit.” App’x at 150 (emphasis omitted). This is powerful evidence

 3   that Honeywell understood the EBA to confer lifetime medical benefits to

 4   retirees who retired after the EBA expired.

 5         However, the extrinsic evidence in the record also contains documentary

 6   evidence that conflicts with Honeywell’s performance and statements to retirees.

 7   The district court considered a summary that the former Union president

 8   (coincidentally, Kelly) drafted to convey details of the EBA to UAW members.

 9   That summary stated, “The following benefits will be provided to all Local 1010

10   employees and retirees who are laid‐off or retire during this agreement.” Local

11   1010 UAW Decision & Effects Agreement Summary at 1, Kelly v. Honeywell Int’l,

12   Inc., No. 3:16‐cv‐543‐VLB (D. Conn. July 8, 2016) (emphasis added). This

13   contemporaneous summary suggests that the UAW previously understood that

14   the EBA did not vest lifetime benefits for retirees who retired after the agreement

15   terminated.

16         The union summary contradicts Honeywell’s past performance, and,

17   because it is not the province of this court to weigh competing evidence, see

18   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986), at this juncture we cannot
                                              29
 1   resolve which evidence supports the correct interpretation. We therefore

 2   conclude that the extrinsic evidence does not clearly resolve the parties’ intent as

 3   to the meaning of the term “future retired employees,” App’x at 345, 375. Despite

 4   this ambiguity, the Post‐Expiration Plaintiffs have raised “sufficiently serious

 5   questions going to the merits to make them a fair ground for litigation.” Faiveley

 6   Transp., 559 F.3d at 116 (internal quotation marks omitted). The equities tip

 7   decidedly in the Post‐Expiration Plaintiffs’ favor, and the Post‐Expiration

 8   Plaintiffs would be irreparably harmed absent a preliminary injunction, see

 9   Whelan, 602 F.2d at 1062. We therefore affirm the order of the district court

10   preliminarily enjoining Honeywell from terminating the Post‐Expiration

11   Plaintiffs’ medical benefits.

12                                     CONCLUSION

13         The EBA unambiguously vested medical coverage for retirees who retired

14   prior to the expiration of the EBA. We AFFIRM the district court’s judgment in

15   favor of union retirees who retired prior to the expiration of the EBA and their

16   surviving spouses and its order permanently enjoining Honeywell from

17   terminating medical coverage for those union retirees and their surviving

18   spouses. The EBA is ambiguous as to whether medical coverage for union
                                              30
1   retirees who retired after the EBA expired and their surviving spouses vested.

2   Nonetheless, the Post‐Expiration Plaintiffs have presented a sufficiently serious

3   question as to the merits and satisfied the remaining requirements for a

4   preliminary injunction to issue. We therefore AFFIRM the district court’s order

5   preliminarily enjoining Honeywell from terminating the Post‐Expiration

6   Plaintiffs’ medical benefits and REMAND for further proceedings consistent

7   with this opinion.




                                            31